Citation Nr: 0944886	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  06-04 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the right lower 
extremity.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the left lower 
extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel




INTRODUCTION

The Veteran had active military service from August 1963 to 
August 1967.       

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas.                   

The Veteran's original claim of entitlement to service 
connection for peripheral neuropathy of the lower extremities 
was denied in a February 2003 rating action.  The Veteran 
subsequently filed a timely appeal.

By a May 2005 rating action, the RO granted service 
connection for peripheral neuropathy of the right lower 
extremity and assigned a 10 percent disability rating, 
effective from May 25, 2004.  In that same rating action, the 
RO also granted service connection for peripheral neuropathy 
of the left lower extremity and assigned a 10 percent 
disability rating, effective from May 25, 2004.  The Veteran 
disagreed with the ratings assigned to his service-connected 
peripheral neuropathy of the lower extremities in July 2005.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  He perfected 
a timely appeal on these claims in February 2006.  

In the Veteran's substantive appeal received in February 
2006, he indicated that he desired a hearing before a member 
of the Board at the Central Office in Washington, D.C.  A 
hearing was scheduled to be held in October 2009.  However, 
in September 2009, the Board received a letter from the 
Veteran in which he cancelled his hearing due to "failed 
health" and requested that his appeal be forwarded to the 
Board.  No other request for a hearing, either before the RO 
or the Board, remains pending at this time.

In the May 2005 rating action, in addition to granting 
service connection for peripheral neuropathy of the lower 
extremities, the RO also denied the Veteran's claim of 
entitlement to service connection for hypertension.  In July 
2005, he filed a notice of disagreement and a statement of 
the case was issued in December 2005.  However, in the 
Veteran's February 2006 substantive appeal, he only addressed 
the issue of entitlement to higher initial ratings for his 
service-connected peripheral neuropathy of the lower 
extremities; he did not address his claim for service 
connection for hypertension.  See 38 C.F.R. § 20.202 (2008); 
Ledford v. West, 136 F.3d 776, 770-80 (Fed. Cir. 1998).  As 
the Veteran did not perfect his appeal of the claim for 
service connection for hypertension, this matter is not in 
appellate status.  

By an August 2006 rating action, the RO granted service 
connection for recurrent dermatitis of bilateral armpits and 
assigned a noncompensable disability rating, effective from 
August 11, 2004.  In that same rating action, the RO denied 
the Veteran's claim of entitlement to service connection for 
peripheral vascular disease, as secondary to service-
connected diabetes mellitus.  The Veteran filed a notice of 
disagreement in October 2006, disagreeing with the rating 
assigned to his service-connected dermatitis of bilateral 
armpits and with the denial of his claim for service 
connection for peripheral vascular disease, as secondary to 
service-connected diabetes mellitus.  The RO issued a 
statement of the case in April 2008.  There is no evidence of 
record showing that the Veteran filed a substantive appeal 
with respect to either claim.  As the Veteran did not perfect 
his appeal of the claims for an initial compensable rating 
for recurrent dermatitis of bilateral armpits and service 
connection for peripheral vascular disease, as secondary to 
service-connected diabetes mellitus, these matters are not in 
appellate status.  

In a September 2007 rating action, the RO granted service 
connection for gastroparesis and assigned a noncompensable 
disability rating, effective from October 12, 2006.   In that 
same rating action, the RO denied the Veteran's claim of 
entitlement to service connection for kidney disease.  The 
Veteran filed a notice of disagreement in October 2007, 
disagreeing with the rating assigned to his service-connected 
gastroparesis and with the denial of his claim for service 
connection for early stage kidney disease.  The RO issued a 
statement of the case in April 2008.  There is no evidence of 
record showing that the Veteran filed a substantive appeal 
with respect to either claim.  As the Veteran did not perfect 
his appeal of the claims for an initial compensable rating 
for gastroparesis and service connection for stage kidney 
disease, these matters are not in appellate status.

With respect to all of the claims noted above that were 
appealed but not perfected by submitting a timely substantive 
appeal (38 C.F.R. §§ 20.202, 20.302(b)), inasmuch as the RO 
has not taken any action to indicate to the Veteran that 
these issues remain on appeal and it took steps to close the 
appeal (see certification of Appeal [VA Form 8], the 
requirement that there be a substantive appeal is not waived.  
The facts of this case are clearly distinguished from the 
Court's holding in Percy v. Shinseki, 23 Vet. App. 37 (2009) 
because in this appeal the Veteran was not wrongly mislead 
into believing that he had perfected an appeal of any of 
these additional issues in question by the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board finds that additional development is warranted to 
address the merits of the Veteran's claims for higher initial 
ratings for his service-connected peripheral neuropathy of 
the lower extremities.  

VA Medical Center (VAMC) outpatient treatment records show 
that on October 29, 2008, the Veteran underwent a diabetic 
foot examination.  At that time, the examiner stated that the 
Veteran had the following skin abnormalities: light 
maceration of the 4th to 5th interspace of the right foot and 
mild peeling of the left foot.  In addition, sensory 
examination of the feet was abnormal.  Regarding the right 
foot, the Veteran was insensate to the knee, and with the 
left lower extremity there was also a lack of sensation up 
the leg.  Although the examiner noted that the Veteran's gait 
was normal, he referred the Veteran to physical therapy for 
gait training.  

The VA medical records reflect that on November 20, 2008, the 
Veteran underwent a physical therapy consultation.  At that 
time, he stated that he had bilateral foot and ankle pain due 
to his diabetic neuropathy.  He noted that he tripped 
occasionally and used a cane.  The Veteran also reported that 
he had diabetic shoes with arch supports.  Upon physical 
examination, in regard to the Veteran's gait, the examiner 
stated that the Veteran had "decreased toe-off and excessive 
toe-out."  The Veteran was positive for supination of 
forefoot and pes cavus deformity.  The assessment was chronic 
bilateral foot and ankle pain. 

The Veteran was last examined by VA for his peripheral 
neuropathy of the lower extremities in December 2004.  Given 
the allegation of increased disablement and the number of 
years that have elapsed since that examination, along with 
some subsequent clinical findings that are indicative of an 
increase in severity of the Veteran's bilateral lower 
extremity peripheral neuropathy, the Board finds that a 
contemporaneous VA examination, as explained in greater 
detail below, is indicated to determine the current severity 
of the disabilities at issue.  See 38 C.F.R. § 3.327; 
VAOPGCPREC 11-95 (1995); Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must make arrangements with 
the appropriate VA medical facility for 
the Veteran to be afforded a VA 
neurological examination to determine the 
current severity of his peripheral 
neuropathy of the right and left lower 
extremities.  The claims folder and a copy 
of this remand must be made available to 
the examiner for review in conjunction 
with the examination.  All indicated 
testing should be conducted.

With respect to peripheral neuropathy of 
the lower extremities, the examiner should 
describe the extent to which this 
disability of each lower extremity is 
manifested by paralysis, and if so, 
whether such paralysis is complete (i.e., 
the foot dangles and drops, with no active 
movement possible of muscles below the 
knee, and/or flexion of the knee is 
weakened or lost), or incomplete.  If it 
is incomplete, the examiner should 
characterize the paralysis as either 
severe with marked muscular atrophy, 
moderately severe, moderate, or mild.  

To the extent possible, the examiner 
should distinguish symptoms of service-
connected peripheral neuropathy of each 
lower extremity from those due to 
nonservice-connected conditions.  If it is 
not possible or feasible to make this 
differentiation, the examiner should 
expressly indicate this and explain why 
this cannot be done.  The examiner must 
explain the rationale for all opinions 
given.  

2.  The AMC/RO must then review and re-
adjudicate the issues on appeal.  If any 
such action does not resolve each claim to 
the Veteran's satisfaction, the RO must 
provide the Veteran and his representative 
a supplemental statement of the case and 
an appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to this Board for 
appellate review.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


